Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because The characters of the legends in figures 3 and 4 are illegible and are not satisfactorily reproduced see 37 CFR 1.84(I) and (P).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner suggests enlarging the figures and legend to make them more legible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 7, claim 7 contains the language wherein the distance between the plurality of the neighboring objects is measured using a different distance order. The examiner notes its unclear what this claim is intended to mean or represent. The claim suggests “a measured using  different  difference order” but its unclear what exactly “a different distance order” means or what exactly this distance order is different from. The examiner is unable to understand what applicant is attempting to claim here. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 3  and 5,6 and 8-10  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2,  4, 6 and 7  of U.S. Patent No.  11,417,030 in view of G-PCC codec description v2 “ INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WGI11 CODING OF MOVING PICTURES AND AUDIO January 2019, Marrakech, MA. (cited in the IDS) hereinafter “GPCC” in further view of Li et al  WO 2021/109153. 

Re claim 1 Claim 1 of the patent discloses A method for coding information of a point cloud, the method performed by at least one processor and comprising: obtaining the point cloud including a set of points in a three-dimensional space; ( see claim 1 A method for coding information of a point cloud, the method performed by at least one processor and comprising: obtaining the point cloud including a set of points in a three-dimensional space; ) partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects( see claim 1  partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects;); and encoding the occupancy information of a current object by taking into account a distance (see claim1  encoding the occupancy information by taking into account a distance between the plurality of objects)

Claim 1 does not expressly disclose Does not disclose encoding the occupancy information of a current object by taking into account a distance  between a plurality of neighboring objects, the plurality of the neighboring objects being of a same size as the current object. GPCC discloses ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  ) The motivation to combine is to perform intra prediction  and “it is proposed to reduce the 26-neighbour pattern to a ternary information that predicts the value of the occupancy bits b;.”. One of ordinary skill in the art could have used the distance encoding method of GPCC to modify the distance encoding of claim 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine claim 1 and GPCC  to reach the aforementioned advantage. 

GPCC  and claim 1  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC and claim 1  . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  claim 1 GPCC and Li to reach the aforementioned advantage


Re claim 2 the additional features of this claim is disclose in claim 2 of the patent.

Re claim 3, Claim 1 discloses wherein the occupancy information is encoded using a context index defined by a look-up-table using a formula: LUT I ctxldx} {ctxIdxChild}, wherein LUT is the look-up-table, ctxldx is a node of the plurality of objects, and ctxldxChild is a sub-node of the plurality of objects. (see claim 1 wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects of the plurality of objects, which are classified based on the distance between the plurality of objects).

Re claim 5 Claim  1 does not disclose discloses  wherein, based on a depth-first traversal being applied, the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object.

GPCC discloses the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance) The motivation to combine is to perform intra prediction  and “it is proposed to reduce the 26-neighbour pattern to a ternary information that predicts the value of the occupancy bits b;.”. One of ordinary skill in the art could have used the encoding method of GPCC to modify the encoding of claim 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine claim 1 and GPCC  to reach the aforementioned advantage.

 GPCC does not expressly disclose  based on depth-first traversal being applied, Li discloses  based on depth-first traversal being applied (see abstract and paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC and claim 1 . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 1  GPCC and Li to reach the aforementioned advantage.

Re claim 6 The additional features of claim 6 are disclose by claim 4.


Re claim 8 The additional features of claim 8 are disclose by claim 6.

Re claim 9 the additional features of claim 9 are disclosed by claim 7.

Re claim 10  Li further  discloses based on a breadth-first traversal being applied, a coding order for the encoded occupancy information is specified at the beginning of a partition depth (see abstract “the first node includes an identifier and indexes of the point cloud points in the first node at nodes of all layers in the multi-way tree, and the identifier is used for instructing a sub-node of the first node to be switched from the breadth-first manner to the depth-first manner to perform encoding” ).

Claim 11, 12, 13  and 15,16 and 18-19  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.  11,417,030 in view of G-PCC codec description v2 “ INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WGI11 CODING OF MOVING PICTURES AND AUDIO January 2019, Marrakech, MA. (cited in the IDS) hereinafter “GPCC” in further view of Li et al  WO 2021/109153.


Re claim 11, Claim 9 of the patent discloses An apparatus for coding information of a point cloud, the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to access the at least one memory and operate according to the program code, the program code comprising: obtaining code configured to obtain the point cloud including a set of points in a three- dimensional space; ( see claim 9 An apparatus for coding information of a point cloud, the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to access the at least one memory and operate according to the program code, the program code comprising: obtaining code configured to obtain the point cloud including a set of points in a three-dimensional space;; ) partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects( see claim 9  partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects;); and encoding the occupancy information of a current object by taking into account a distance (see claim 9 encoding the occupancy information by taking into account a distance between the plurality of objects).

Claim 9 does not expressly disclose Does not disclose encoding the occupancy information of a current object by taking into account a distance  between a plurality of neighboring objects, the plurality of the neighboring objects being of a same size as the current object. GPCC discloses ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  ) The motivation to combine is to perform intra prediction  and “it is proposed to reduce the 26-neighbour pattern to a ternary information that predicts the value of the occupancy bits b;.”. One of ordinary skill in the art could have used the encoding method of GPCC to modify the encoding of claim 9. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine claim 9 and GPCC  to reach the aforementioned advantage. 

GPCC  and claim 9  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC and claim 9  . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  claim 9 GPCC and Li to reach the aforementioned advantage


Re claim 12 the additional features of this claim is disclose in claim 10 of the patent.

Re claim 13, Claim 9 discloses wherein the occupancy information is encoded using a context index defined by a look-up-table using a formula: LUT I ctxldx} {ctxIdxChild}, wherein LUT is the look-up-table, ctxldx is a node of the plurality of objects, and ctxldxChild is a sub-node of the plurality of objects. (see claim 9 wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects of the plurality of objects, which are classified based on the distance between the plurality of objects).

Re claim 5 Claim  9 does not disclose discloses  wherein, based on a depth-first traversal being applied, the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object.

GPCC discloses the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance) The motivation to combine is to perform intra prediction  and “it is proposed to reduce the 26-neighbour pattern to a ternary information that predicts the value of the occupancy bits b;.”. One of ordinary skill in the art could have used the encoding method of GPCC to modify the encoding of claim 9. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine claim 9 and GPCC  to reach the aforementioned advantage.

 GPCC does not expressly disclose  based on depth-first traversal being applied, Li discloses  based on depth-first traversal being applied (see abstract and paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC and claim 9 . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 9  GPCC and Li to reach the aforementioned advantage.

Re claim 16 The additional features of claim 16 are disclose by claim 12.


Re claim 18 The additional features of claim 18 are disclose by claim 14.

Re claim 19 the additional features of claim19 are disclosed by claim 15.


Claim  20  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.  11,417,030 in view of G-PCC codec description v2 “ INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WGI11

Re claim 20, Claim 16 of the patent discloses A non-transitory computer-readable storage medium storing instructions that cause at least one processor to: obtain a point cloud including a set of points in a three-dimensional space;; ( see claim 16 A non-transitory computer-readable storage medium storing instructions that cause at least one processor to: obtain a point cloud including a set of points in a three-dimensional space;) partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects( see claim 16  partitioning the point cloud into a plurality of objects and generating occupancy information for each of the plurality of objects;); and encoding the occupancy information of a current object by taking into account a distance (see claim 16 encoding the occupancy information by taking into account a distance between the plurality of objects).

Claim 16 does not expressly disclose Does not disclose encoding the occupancy information of a current object by taking into account a distance  between a plurality of neighboring objects, the plurality of the neighboring objects being of a same size as the current object. GPCC discloses ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  ) The motivation to combine is to perform intra prediction  and “it is proposed to reduce the 26-neighbour pattern to a ternary information that predicts the value of the occupancy bits b;.”. One of ordinary skill in the art could have used the encoding method of GPCC to modify the encoding of claim 16. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine claim 9 and GPCC  to reach the aforementioned advantage. 

GPCC  and claim 16  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC and claim 16  . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  claim 16 GPCC and Li to reach the aforementioned advantage


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 5-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-PCC codec description v2 “ INTERNATIONAL ORGANISATION FOR STANDARDISATION ORGANISATION INTERNATIONALE DE NORMALISATION ISO/IEC JTC1/SC29/WGI11 CODING OF MOVING PICTURES AND AUDIO January 2019, Marrakech, MA. (cited in the IDS) hereinafter “GPCC” in view of Li et al  WO 2021/109153.


.

Re claim 1 GPCC discloses a method for coding information of a point cloud, the method performed by at least one processor and comprising: obtaining the point cloud including a set of points in a three-dimensional space (see section 1 abstract ); partitioning the point cloud into a plurality of objects (see section 3.2 note that cloud is partitioned into cubes) generating occupancy information for each of the plurality of objects (see section 3.2 note that cloud is partitioned into cubes and occupancy is determined) and 

encoding the occupancy information by taking into account the distance between a plurality of neighboring objects of objects (see section 3.2.3.1 note that an occupancy score is calculated based on distance to neighboring nodes) (see section 3.2.3.2 note that coding is based on the occupancy score )the plurality of neighboring objects being a same size as the current object ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  )


GPCC  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage




Re claim 2 GPCC discloses wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects of the plurality of objects , which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications).


Re claim 5 GPCC discloses the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance)

 GPCC does not expressly disclose  based on depth-first traversal being applied, Li discloses  based on depth-first traversal being applied (see abstract and paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage


Re claim 6 GPCC further discloses wherein the plurality of objects includes objects of different sizes. (see section 3.2.3.1 and figure 18 note that that the current node and its sub nodes are different sizes)

Re claim 7 GPCC discloses wherein the distance between the plurality of the neighboring objects is measured using a different distance order (see section 3.2.3.1   “W1 and W2 are two LUTs having eight entries (ordered from the shortest to the longest distance)” note that distances are ordered from shortest to longest , note that the claim is not clear because  does not specify what the distance order is different from but this is different from a longest to shortest difference order).

Re claim 8 GPCC further discloses wherein the encoding of the occupancy information takes into account different sizes of the plurality of objects(see section 3.2.3.1 and figure 18 note that the relationship between the sub nodes of a current node and the neighboring nodes are used this clearly takes into account the size of the nodes ).


Re claim 9 GPCC discloses wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects(see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications), of the plurality of objects, which are already encoded (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications_.)

Re claim 10  Li further  discloses based on a breadth-first traversal being applied, a coding order for the encoded occupancy information is specified at the beginning of a partition depth (see abstract “the first node includes an identifier and indexes of the point cloud points in the first node at nodes of all layers in the multi-way tree, and the identifier is used for instructing a sub-node of the first node to be switched from the breadth-first manner to the depth-first manner to perform encoding” ).

Re claim 11 GPCC discloses a method for coding information of a point cloud, the method performed by at least one processor and comprising: obtaining the point cloud including a set of points in a three-dimensional space (see section 1 abstract ); partitioning the point cloud into a plurality of objects (see section 3.2 note that cloud is partitioned into cubes) generating occupancy information for each of the plurality of objects (see section 3.2 note that cloud is partitioned into cubes and occupancy is determined) and 

encoding the occupancy information by taking into account the distance between a plurality of neighboring objects of objects (see section 3.2.3.1 note that an occupancy score is calculated based on distance to neighboring nodes) (see section 3.2.3.2 note that coding is based on the occupancy score )the plurality of neighboring objects being a same size as the current object ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  )


While GPCC is clearly intended to be implemented using a computer processor and software, GPCC does  not expressly disclose An apparatus for coding information of a point cloud, the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code to perform the method. Li discloses An apparatus for coding information of a point cloud, the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to access the at least one memory and operate according to the computer program code,  ( see paragraphs 168 and 169). One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to implement the method of GPCC on the computer system of Li. The motivation to combine is to perform/implement  the method using a  computer processor  (see paragraph 168).  One of ordinary skill in the art also could have easily performed the method of GPCC on the computer system of Li and the results would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage.

GPCC  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage.

Re claim 12 GPCC discloses wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects of the plurality of objects , which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications).


Re claim 15 GPCC discloses the occupancy information of the current object is based on a partial context index, wherein the partial context index is based on the occupancy information of a subset of the plurality of the neighboring objects that are encoded prior to the current object (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance)

 GPCC does not expressly disclose  based on depth-first traversal being applied, Li discloses  based on depth-first traversal being applied (see abstract and paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage


Re claim 16 GPCC further discloses wherein the plurality of objects includes objects of different sizes. (see section 3.2.3.1 and figure 18 note that that the current node and its sub nodes are different sizes)

Re claim 17 GPCC discloses wherein the distance between the plurality of the neighboring objects is measured using a different distance order (see section 3.2.3.1   “W1 and W2 are two LUTs having eight entries (ordered from the shortest to the longest distance)” note that distances are ordered from shortest to longest , note that the claim is not clear because  does not specify what the distance order is different from but this is different from a longest to shortest difference order).

Re claim 18 GPCC further discloses wherein the encoding of the occupancy information takes into account different sizes of the plurality of objects(see section 3.2.3.1 and figure 18 note that the relationship between the sub nodes of a current node and the neighboring nodes are used this clearly takes into account the size of the nodes ).


Re claim 19 GPCC discloses wherein the encoding of the occupancy information is performed on an object-by-object basis such that a next piece of occupancy information to be encoded is encoded based on a classification of surrounding objects(see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications), of the plurality of objects, which are already encoded (see section 3.2.2.3 note that the scanning order is used that neighboring nodes are already encoded, note that nodes must already be encoded to use for encoding  the current node), and which are classified based on the distance between the plurality of objects (see section 3.2.3.1. note that the neighboring (i.e. surrounding) nodes are weighted by distance note that distance can only take 8 different values these values could be considered the 8 different classifications_.)

Re claim 20 GPCC discloses a method for coding information of a point cloud, the method performed by at least one processor and comprising: obtaining the point cloud including a set of points in a three-dimensional space (see section 1 abstract ); partitioning the point cloud into a plurality of objects (see section 3.2 note that cloud is partitioned into cubes) generating occupancy information for each of the plurality of objects (see section 3.2 note that cloud is partitioned into cubes and occupancy is determined) and  encoding the occupancy information by taking into account the distance between a plurality of neighboring objects of objects (see section 3.2.3.1 note that an occupancy score is calculated based on distance to neighboring nodes) (see section 3.2.3.2 note that coding is based on the occupancy score )the plurality of neighboring objects being a same size as the current object ( see section 3.2.3.1 and figure 18 note that the current node being encoded (comprising several subnodes) is the same size as the neighboring nodes  )

.While GPCC is clearly intended to be implemented using a computer processor and software, GPCC does not expressly disclose A non-transitory computer-readable storage medium storing instructions that cause at least one processor to perform the method. Li discloses A non-transitory computer-readable storage medium storing instructions that cause at least one processor to perform a method,  ( see paragraphs 168 and 169). One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to implement the method of GPCC on the computer system of Li. The motivation to combine is to perform/implement  the method using a computer processor  (see paragraph 168).  One of ordinary skill in the art also could have easily performed the method of GPCC on the computer system of Li and the results would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage.

GPCC  also does not expressly disclose wherein the partitioning of the point cloud uses a hybrid partitioning scheme. Li discloses wherein the partitioning of the point cloud uses a hybrid partitioning scheme (see abstract and paragraph 8 note both depth first and breadth first partitioning may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the depth first encoding of Li  into the method of GPCC . The motivation to combine is to switch between breadth first and  depth first encoding (see abstract ) and  At present, when encoding and compressing point cloud clouds, breadth-first layer-by-layer multi-tree division coding is often used. However, point cloud encoding in this way has high complexity and low parallelism. Therefore, how to improve the dimensional data The encoding or decoding performance of the point cloud is an urgent problem to be solved (see paragraph 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GPCC and Li to reach the aforementioned advantage.

Allowable Subject Matter
Claim 4 and 14  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 and 13 would be allowable if a terminal disclaimer was filed to overcome the double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669